DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US2015/0101606).
White discloses a cartridge for an aerosol-generating system comprising a liquid storage portion comprising a housing (62, 80, 72) containing a liquid aerosol-forming substrate (85; para. 0054), the housing having an open end (62A), an electrical heating element (70) including a planar filament (74) having electrically conductive filaments (para. 0053), an electrically insulating substrate (72) having a planar attachment face (Figure 11), the filament disposed on planar attachment face (Figure 11), connectors (73, 75) at opposite ends of heating element to apply power to filament (para. 0053, 0054), portion of heater is fluid permeable (para. 0053, 0054), heater (70) is arranged over open end of housing (72, para. 0054), connectors fix filament to electrically insulating substrate to provide current to filament (Figure 11, para. 0054), filaments have a flat cross-section (Figure 11), electrically insulating substrate is ceramic (para. 0053), a capillary material (82, 84, 85) and filament is in physical contact with capillary material (Figure 12, para. 0053- 0054), filament is a woven mesh (para. 0053), electrically insulating substrate (72) has an opening (76; Figure 11) wherein planar attachment face includes opening and opening extends therethrough (Figure 11), filament extends at least partially over opening of electrically insulating substrate (Figure 11), electrically insulating substrate has a hole (76) that extends partly through substrate (Figure 11), filament has a first portion (center) and second portion (left and right peripheral which curves over edge of 72) being an integrated electrical pathway (para. 0054), substrate has two planar attachment faces (Figure 11, left and right top edges of 72), and liquid aerosol forming substrate (85) is disposed on a first side of filament (74) and an airflow channel (66, 76) is disposed on an opposite side of filament (Figure 12).

Allowable Subject Matter
Claims 12, 13, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art of a cartridge for an aerosol generating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/May 18, 2022							Primary Examiner, Art Unit 3761